JUSTICE RICE
specially concurring.
¶86 I concur with the Court’s holding on all issues addressed herein.
¶87 I am persuaded that the trustee’s management of the estate cannot be faulted under the terms of this trust document, particularly the provisions of paragraph (a)(7), which indicate that the trustee shall have the authority to: *386Clearly, investment strategy and decisions were placed in the absolute discretion of the trustee under this provision. Given the growth of the trust estate under the trustee’s management, the District Court’s finding that “Norwest has met its duty to act with care, skill, prudence and diligence” is well supported, as is its conclusion that there is not good cause for removal of the trustee.
*385invest or reinvest such parts of the trust estate as may, from time to time, be in cash or converted into cash ... as the trustee shall deem proper and for the best interests of the trust estate. The trustee shall have as wide latitude in the selection and making of any investments, and all other powers and authorities with respect to the trust estate as if such trustee was the absolute owner thereof.... [Emphasis added.]
*386¶88 That does not mean, however, that the trustee, within the broad discretion granted to it by the trust, could not or should not have managed the trust to produce a higher level of income for the income beneficiaries. I do not concur with the Court’s statement that “the purpose of the trust is not to provide income for the income beneficiaries, but rather, to preserve trust assets for later distribution to the residual beneficiaries.” Taken to the extreme, this conclusion could authorize the trustee to eliminate all income-producing investments in favor of growth investments. In my view, the trustor intended to provide for both groups of beneficiaries, and I am not persuaded that the language of the trust expresses a preference which favors one set of beneficiaries over the other, only that the trust gave the trustee wide latitude to make investment decisions in consideration of both groups.
¶89 For these reasons, I concur with the Court’s holding.